IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 38637

STATE OF IDAHO,                                  )     2011 Unpublished Opinion No. 762
                                                 )
       Plaintiff-Respondent,                     )     Filed: December 30, 2011
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
JOSE RAMON HERNANDEZ-GARCIA,                     )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Jerome County. Hon. John K. Butler, District Judge.

       Judgment of conviction and suspended unified sentence of four years, with a
       minimum period of confinement of one year, for battery on a police
       officer, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Diane M. Walker, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Jose Ramon Hernandez-Garcia was found guilty of battery on a police officer. I.C. § 18-
915(3), 18-903(a), (c). The district court sentenced Hernandez-Garcia to a unified term of four
years, with a minimum period of confinement of one year.             The district court retained
jurisdiction and, after Hernandez-Garcia successfully completed his rider, suspended the
sentence and placed Hernandez-Garcia on probation. Hernandez-Garcia appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-



                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Hernandez-Garcia’s judgment of conviction and sentence are affirmed.




                                                   2